Citation Nr: 0430446	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  98-06 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for allergic rhinitis with recurrent sinusitis from August 5, 
1996, through February 18, 2003.

2.  Entitlement to an initial rating in excess of 30 percent 
for allergic rhinitis with recurrent sinusitis from February 
19, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active service from November 1988 to August 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The RO, in pertinent part, 
granted entitlement to service connection for allergic 
rhinitis with recurrent sinusitis, and assigned a 10 percent 
evaluation effective from August 5, 1996.

The veteran disagreed with the evaluation assigned and 
initiated an appeal.  The Board remanded the claim in May 
2000 for additional development.  

During the pending appeal, in a rating decision in August 
2003, the RO assigned an increased, 30 percent disability 
evaluation, effective from February 19, 2003.  In AB v. 
Brown, 6 Vet. App. 35, 38 (1993), the United States Court of 
Veterans Appeals (Court) held that when the veteran expresses 
general disagreement with the assignment of a particular 
rating and requests an increase, the RO and the Board are 
required to construe the appeal as an appeal for the maximum 
benefit allowable by law or regulation and thus to consider 
all potentially applicable disability ratings.  

Moreover, the Court has also addressed the distinction 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection, and a later 
claim for an increased rating. See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  The Court noted that, at the 
time of an initial rating and throughout the initial claim 
period, to include an appeal, separate ratings could be 
assigned for separate periods of time based upon the facts 
found - a practice known as assigning "staged" ratings.

Most recently, the RO issued a supplemental statement of the 
case in July 2004 confirming and continuing the 30 percent 
evaluation.  The case was then returned to the Board for 
further appellate review.  

As discussed below, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification when further action is required on the 
part of the veteran.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

In the instant case the Board observes that, although the 
veteran was advised of the provisions of the VCAA with 
respect to her claim for a temporary total evaluation, the 
veteran was not fully advised of the duty to assist and the 
duty to notify with respect to the issues of entitlement to 
an initial rating in excess of 10 percent for allergic 
rhinitis with recurrent sinusitis from August 5, 1996, 
through February 18, 2003; and for an initial rating in 
excess of 30 percent from February 19, 2003.

In addition, the veteran wrote in July 7, 2004, that she had 
been diagnosed with another severe sinus infection, and had 
been placed on medication for the sinus infection and for 
migraine headaches caused by the sinus infection.  The 
medical evidence of record includes VA treatment records 
through mid May 2004, but more recent medical records are not 
of record, and should be obtained prior to final appellate 
review.  

Furthermore, as the veteran has indicated that her condition 
has worsened, and the last VA examination was in August 2000, 
another, current VA Compensation and Pension (C&P) 
examination is necessary to decide the claim.

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and any 
other applicable legal precedent. 

2.  The RO should contact the veteran and 
request that she identify all sources of 
treatment, VA and non-VA, for her allergic 
rhinitis with recurrent sinusitis since May 
2004.  After obtaining any necessary 
authorization, the RO should request and 
associate with the claims file copies of the 
veteran's complete treatment reports from all 
sources identified, which are not already on 
file, to include treatment records from the 
Durham VA Medical Center from May 2004 to the 
present.  

3.  The RO should then arrange for examination 
of the veteran by an appropriate VA physician, 
for the purpose of ascertaining the extent and 
severity of her service-connected allergic 
rhinitis with recurrent sinusitis.  All 
indicated studies should be conducted.  It is 
imperative that the veteran's claims folder, 
to include a copy of this Remand, be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should specifically note his/her 
review of the claims folder, and should be 
advised that the RO and the Board require 
medical findings sufficient to evaluate the 
veteran's condition under both the new and old 
rating criteria for rhinitis and/or sinusitis 
(we express no conclusion as to the correct 
diagnosis) at 38 C.F.R. § 4.97.  The 
examination report should include a detailed 
account of all pathology found to be present, 
specify the diagnosis as precisely as is 
feasible (e.g., rhinitis, sinusitis, or both), 
and comment on the frequency and duration of 
any incapacitating episodes requiring 
antibiotic treatment, as well as on the 
frequency and severity of any headaches 
experienced.  A complete rationale should be 
given for any opinions or conclusions 
expressed.

4.  Thereafter, the RO should review the 
claims file to ensure that the above requested 
development has been completed.  In 
particular, the RO should review the requested 
examination report and accompanying opinions 
to ensure that they are responsive to and in 
complete compliance with the directives of 
this Remand and, if they are not, the RO 
should implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  The AOJ should then readjudicate the 
appellant's claim with consideration of the VA 
C&P examination report, any other additional 
evidence added to the record subsequent to the 
July 2004 supplemental statement of the case, 
and with consideration of the amended rating 
provisions for evaluating sinusitis and 
rhinitis effective October 7, 1996.  If the 
benefit sought on appeal remains denied, the 
appellant and her representative, should be 
provided a supplemental statement of the case 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and discussion of all pertinent 
regulations.  An appropriate period of time 
should be allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


